Filed 11/27/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 236







Randy Holkesvig, 		Plaintiff and Appellant



v.



Peter David Welte, 		Defendant and Appellee







No. 20120203









Randy Holkesvig, 		Plaintiff and Appellant



v.



Meredith Huseby Larson, 		Defendant and Appellee







No. 20120204









Randy Holkesvig, 		Plaintiff and Appellant



v.



Christopher Smith, 		Defendant and Appellee







No. 20120205







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig, self-represented, P.O. Box 82, Fargo, ND 58107-0082, plaintiff and appellant; on brief.



Daniel L. Gaustad, P.O. Box 5758, Grand Forks, ND 58206-5758, for defendants and appellees; on brief.

Holkesvig v. Welte

No. 20120203



Per Curiam.

[¶1]	
Randy Holkesvig appealed from a district court judgment finding him in contempt of court for failing to obey a court order, and awarding Peter Welte, Meredith Larson, and Chris Smith $1,000 as a remedial sanction. On appeal, Holkesvig argues that he did not intentionally, willfully, and inexcusably disobey the district court’s order, argues that the district court abused its discretion, and raises numerous collateral issues. We summarily affirm the contempt issues under N.D.R.App.P. 35.1(a)(4). We summarily affirm the collateral issues Holkesvig has raised under N.D.R.App.P. 35.1(a)(1), and order Holkesvig to pay double costs and $1,000 in attorney fees for raising these issues in this appeal.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner